--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.44


   
PHOTOMEDEX, INC.
 
AMENDED AND RESTATED
 
2000 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
(amended and restated as of August 3, 2010)



1. Purposes of the Plan


The purposes of this 2000 Non-Employee Director Stock Option Plan (the “Plan”)
are to enable PhotoMedex, Inc., a Delaware corporation (the “Company”) to
attract, retain and motivate the directors who are important to the success and
growth of the business of the Company and to create a long-term mutuality of
interest between the directors and the stockholders of the Company by granting
the directors options to purchase Common Stock (as defined herein).


2. Definitions


In addition to the terms defined elsewhere herein, for purposes of this Plan,
the following terms will have the following meanings when used herein with
initial capital letters:


(a) “Act” means the Securities Exchange Act of 1934, as amended.


(b) “Board” means the Board of Directors of the Company.


(c) “Cause” means an act or failure to act that constitutes “cause” for removal
of a director under applicable Delaware law.


(d) “Code” means the Internal Revenue Code of 1986, as amended (or any successor
statute).


(e) “Committee” means a committee of the Board, appointed from time to time by
the Board, which Committee shall be intended to consist of two or more directors
who are non-employee directors, as defined in Rule 16b-3, or such other
committee of the Board to which the Board has delegated its power and functions
hereunder. If for any reason the appointed Committee does not meet the
requirements of Rule 16b-3, such noncompliance with the requirements of Rule
16b-3 shall not affect the validity of the interpretations or other actions of
the Committee. If and to the extent that no Committee exists which has the
authority to administer the Plan, the functions of the Committee shall be
exercised by the Board.


(f) “Common Stock” means the common stock of the Company, par value $0.01 per
share, any common stock into which the common stock may be converted and any
common stock resulting from any reclassification of the common stock.


(g) “Company” means PhotoMedex, Inc., a Delaware corporation, and any successor
thereto.


(h) “Disability” means a total and permanent disability, as defined in Section
22(e)(3) of the Code.


(i) “Eligible Director” means a director of the Company who is not then a
current employee of the Company or any Related Person.


(j) “Fair Market Value” means, for purposes of this Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date, the closing sales price reported for the Common
Stock on the applicable date, (i) as reported by the principal national
securities exchange in the United States on which it is then traded, (ii) if not
traded on any such national securities exchange, as quoted on an automated
quotation system sponsored by the National Association of Securities Dealers, or
if the sale of the Common Stock shall not have been reported or quoted on such
date, on the first day prior thereto on which the Common Stock was reported or
quoted, or (iii) if the Common Stock is not traded in any market, such value as
may be determined by the Committee in its discretion or as may be determined in
accordance with such methodologies, procedures or other rules, (which may
provide, without limitation, that determinations of Fair Market Value shall be
made by an independent third party), as may be established by the Committee in
its discretion; provided, however, that, where the shares are so listed or
traded, the Committee may make discretionary determinations, or implement such
methodologies, procedures or other rules, where the shares have not been traded
for 10 trading days.

 
 

--------------------------------------------------------------------------------

 





(k) “Option” means the right to purchase the number of Shares granted in the
Option agreement at a prescribed purchase price according to the terms specified
in the Plan.


(l) “Participant” means an Eligible Director who is granted an Option under the
Plan, which Option has not expired.


(m) “Related Person” means, other than the Company (a) any corporation that is
defined as a subsidiary corporation in Section 424(f) of the Code; or (b) any
corporation that is defined as a parent corporation in Section 424(e) of the
Code. An entity shall be deemed a Related Person only for such periods as the
requisite ownership relationship is maintained.


(n) “Rule 16b-3” means Rule 16b-3 promulgated under Section 16(b) of the Act, as
then in effect or any successor provisions.


(o) “Securities Act” means the Securities Act of 1933, as amended.


(p) “Share” means a share of Common Stock.


(q) “Termination of Directorship” with respect to an individual means that
individual is no longer acting as a director (whether a non-employee director or
employee director) of the Company.


3. Effective Date


The Plan shall be effective as of January 1, 2000 (the “Effective Date”),
subject to its approval by the majority of the votes of the shares of Common
Stock present in person or represented by proxy and entitled to vote on the Plan
at a meeting of stockholders within one (1) year after the Plan is adopted by
the Board, provided that the total vote cast on the Plan represents the majority
in interest of all securities present, or represented, and entitled to vote on
the Plan. Grants of Options under the Plan will be made on or after the
Effective Date of the Plan, provided that, if the Plan is not approved by the
requisite vote of stockholders, all Options which have been granted pursuant to
the terms of the Plan shall be null and void. No Options may be exercised prior
to the approval of the Plan by the majority of the Common Stock, as such
majority is measured at the time of such approval.


4. Administration


4.1. Duties of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full authority to interpret the Plan and to decide any
questions and settle all controversies and disputes that may arise in connection
with the Plan; to establish, amend and rescind rules for carrying out the Plan;
to administer the Plan, subject to its provisions; to prescribe the form or
forms of instruments evidencing Options and any other instruments required under
the Plan and to change such forms from time to time; and to make all other
determinations and to take all such steps in connection with the Plan and the
Options as the Committee, in its sole discretion, deems necessary or desirable.
Any determination, action or conclusion of the Committee shall be final,
conclusive and binding on all parties.


4.2. Advisors. The Committee may employ such legal counsel, consultants and
agents as it may deem desirable for the administration of the Plan, and may rely
upon any advice or opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee in the engagement of such counsel, consultant or agent shall be paid
by the Company.


4.3. Indemnification. To the maximum extent permitted by applicable law, no
officer or former officer of the Company or member or former member of the
Committee or of the Board shall be liable for any action or determination made
in good faith with respect to the Plan or any Option granted under it. To the
maximum extent permitted by applicable law and the Certificate of Incorporation
and Bylaws of the Company and to the extent not covered by insurance, each
officer or former officer and member or former member of the Committee or of the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Company) or liability (including any sum paid in settlement of a claim with the
approval of the Company), and advanced amounts necessary to pay the foregoing at
the earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the Plan, except to the extent arising out of
such officer’s or former officer’s, member’s or former member’s own fraud or bad
faith. Such indemnification shall be in addition to any rights of
indemnification the officers, directors or members or former officers, directors
or members may have under applicable law or under the Certificate of
Incorporation or Bylaws of the Company.

 
 

--------------------------------------------------------------------------------

 



4.4. Meetings of the Committee. The Committee shall adopt such rules and
regulations as it shall deem appropriate concerning the holding of its meetings
and the transaction of its business. All determinations by the Committee shall
be made by the affirmative vote of a majority of its members. Any such
determination may be made at a meeting duly called and held at which a majority
of the members of the Committee are in attendance in person or through
telephonic communication. Any determination set forth in writing and signed by
all the members of the Committee shall be as fully effective as if it had been
made by a majority vote of the members at a meeting duly called and held.


4.5. Determinations. Each determination, interpretation or other action made or
taken pursuant to the provisions of this Plan by the Committee shall be final,
conclusive and binding for all purposes and upon all persons, including, without
limitation, the Participants, the Company, directors, officers and other
employees of the Company, and the respective heirs, executors, administrators,
personal representatives and other successors in interest of each of the
foregoing.


5. Shares, Adjustments Upon Certain Events


5.1. Shares to be Delivered. Shares to be issued under the Plan shall be made
available, at the sole discretion of the Board; either from authorized but
unissued Shares or from issued Shares reacquired by Company and held in
treasury. No fractional Shares will be issued or transferred upon the exercise
of any Option nor will any compensation be paid with regard to fractional
shares.


5.2. Number of Shares. Subject to adjustment as provided in this Article 5, the
maximum aggregate number of Shares authorized for issuance under the Plan shall
be 60,000. Where an Option is for any reason canceled, or expires or terminates
unexercised, the Shares covered by such Option shall again be available for the
grant of Options, within the limits provided by the preceding sentence. The
certificates for Shares issued hereunder may include any legend, which the
Committee deems appropriate to reflect any rights of first refusal or other
restrictions on transfer hereunder or under the award agreement, or as the
Committee may otherwise deem appropriate.


5.3 Adjustment of Shares. In the event of changes in the outstanding Common
Stock by reason of stock dividends, split-ups, consolidations, recapitalization,
reorganizations or like events (as determined by the Committee), an appropriate
adjustment may be made by the Committee in the number of shares reserved under
the Plan, in the number of shares set forth in Section 5.2 hereof, in the number
of shares and the option price per share specified in any stock option
agreement. The determination of the Committee as to what adjustments shall be
made shall be conclusive. Adjustments for any options to purchase fractional
shares shall also be determined by the Committee. The Committee shall give
prompt notice to all optionees of any adjustment pursuant to this Section.
  
5.4. Termination of Options on Merger, Reorganization or Liquidation of the
Company. Notwithstanding anything to the contrary in this Plan, unless otherwise
provided by the Committee, in the event of any merger, consolidation or other
reorganization of the Company in which the Company is not the surviving or
continuing corporation (as determined by the Committee) or in the event of the
liquidation or dissolution of the Company, all options granted hereunder shall
terminate on the effective date of the merger, consolidation, reorganization,
liquidation or dissolution unless there is an agreement with respect thereto
which expressly provides for the assumption of such options by the continuing or
surviving corporation.


6. Securities Law Requirements.


The Company’s obligation to issue shares of its Common Stock upon exercise of an
option is expressly conditioned upon the completion by the Company of any
registration or other qualification of such shares under any state and/or
federal law or rulings and regulations of any government regulatory body or the
making of such investment representations or other representations and
undertakings by the optionee (or his legal representative, heir or legatee, as
the case may be) in order to comply with the requirements of any exemption from
any such registration or other qualification of such shares which the Company in
its sole discretion shall deem necessary or advisable. The Company may refuse to
permit the sale or other disposition of any shares acquired pursuant to any such
representation until it is satisfied that such sale or other disposition would
not be in contravention of applicable state or federal securities law.

 
 

--------------------------------------------------------------------------------

 



7. Grants and Terms of Options


7.1. Grant. Effective as of January 1, 2010, each Eligible Director shall be
automatically granted an Option to purchase 834 Shares. Notwithstanding anything
to the contrary herein, any Eligible Director who is first elected in 2010 to
the Board after the Effective Date shall automatically be granted, as of the
effective date of his or her election (“First Grant Date”), an Option to
purchase a number of Shares equal to the product of (i) 25% of 834 and (ii) the
number of fiscal quarters remaining in the Company’s then current fiscal year
(including the quarter in which such director was elected), subject to the terms
of the Plan. As of January 1, 2011 and for each year following January 1, 2011,
or the First Grant Date, as the case may be, each Eligible Director shall be
automatically granted an Option to purchase 1,000 Shares or (i) 25% of 1,000 and
(ii) the number of fiscal quarters remaining in the Company’s then current
fiscal year (including the quarter in which such director was elected), subject
to the terms of the Plan.


7.2. Date of Grant. If a grant of Options is to be made on a day on which the
principal national exchange or automated quotation system sponsored by the
National Association of Securities Dealers with respect to which Shares are
traded is not open for trading, the grant shall be made on the first day
thereafter on which such exchange or system is open for trading.


7.3. Option Agreement. Options shall be evidenced by Option agreements in such
form as the Committee shall approve from time to time.


7.4. Option Terms:


(a) Exercise Price. The purchase price per share (“Purchase Price”) deliverable
upon the exercise of an Option shall be 100% of the Fair Market Value of such
Share as follows:


(i) [intentionally blank];
 
(ii) For Options issued on the First Grant Date, the Fair Market Value shall be
measured as of the First Grant Date;


(iii) For Annual Grants of Options issued as of January 1 of any fiscal year,
the Fair Market Value shall be measured as of the last trading date of the prior
year;


7.5. Vesting of Options. Except as otherwise provided herein, Options granted to
Eligible Directors shall vest and become exercisable to the extent of 25% of 834
Shares for each fiscal quarter in 2010 in which the Eligible Director shall have
served at least one day as a director of the Company, and 25% of 1,000 shares
for each fiscal quarter of 2011 in which the Eligible Director shall have served
at least one day as a director of the Company.


7.6. Procedure for Exercise. A Participant electing to exercise one or more
Options shall give written notice to the Company of such election and of the
number of Options he has elected to exercise. Shares purchased pursuant to the
exercise of Options shall be paid for at the time of exercise in cash. The Plan
Committee may also provide, in the case of any nonqualified option, that such
option may be exercised on a cashless basis, by Optionee’s submitting the
original Option Agreement, together with a statement to such effect on
Optionee’s election form. No share of Stock shall be issued until full payment
therefor has been made, and no optionee shall have any rights as an owner of
shares of Stock until the date of issuance to him of the stock certificate
evidencing such Stock.


7.7. Expiration. Except as otherwise provided herein, if not previously
exercised each Option shall expire upon the tenth anniversary of the date of the
grant thereof.


8. Effect of Termination of Directorship


8.1. General. Unless provided otherwise in the Option agreement, upon a
Participant’s Termination of Directorship for any reason except death,
Disability or Cause, prior to the complete exercise of an Option (or deemed
exercise thereof), then such Option shall thereafter be exercisable to the
extent such Option is vested and shall remain exercisable until the earlier of
(i) the expiration of the ninety (90) day period following the Participant’s
Termination of Directorship or (ii) the remaining term of the Option.


8.2. Death or Disability. Unless provided otherwise in the Option agreement,
upon Termination of Directorship on account of Disability or death, all
outstanding Options then exercisable and not exercised by the Participant prior
to such Termination of Directorship shall remain exercisable by the Participant
or, in the case of death, by the Participant’s estate or by the person given
authority to exercise such Options by his or her will or by operation of law,
until the earlier of (i) first anniversary of the Participant’s Termination of
Directorship or (ii) the remaining term of the Option.

 
 

--------------------------------------------------------------------------------

 



8.3. Termination by Company for Cause. Upon removal, failure to stand for
reelection or failure to be renominated for Cause, or if the Company obtains or
discovers information after Termination of Directorship that such Participant
had engaged in conduct during such directorship that would have justified a
removal for Cause during such directorship, all outstanding Options of such
Participant shall immediately terminate and shall be null and void.


8.4. Cancellation of Options. Options that were not exercisable during the
period a Participant serves as a director shall not become exercisable upon a
Termination of Directorship for any reason whatsoever, and such Options shall
terminate and become null and void upon a Termination of Directorship.


9. Nontransferability of Options


No Option shall be transferable by any Participant otherwise than (i) by will,
other instrument of testamentary distribution, or under applicable laws of
descent and distribution, or (ii) to such Participant’s retirement plan or
grantor trust to the extent that such transferability does not disqualify the
Shares underlying such options from qualification for registration by the
Company on Form S-8. Except as provided above, no Option shall be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and no Option shall be subject to execution, attachment or similar
process. Upon any attempt to transfer, assign, negotiate, pledge or hypothecate
any Option, or in the event of any levy upon any Option by reason of any
execution, attachment or similar process contrary to the provisions hereof, such
Option shall immediately terminate and become null and void. Notwithstanding the
foregoing, the Committee may determine at the time of grant or thereafter that
an Option that is otherwise not transferable pursuant to this Article 9 is
transferable in whole or in part and in such circumstances, and under such
conditions, as specified by the Committee.
 
10. Rights as a Stockholder


A Participant (or a permitted transferee of an Option) shall have no rights as a
stockholder with respect to any Shares covered by such Participant’s Option
until such Participant (or permitted transferee) shall have become the holder of
record of such Shares, and no adjustments shall be made for dividends in cash or
other property or distributions or other rights in respect to any such Shares,
except as otherwise specifically provided in this Plan.


11. Securities Law Requirements


The Company’s obligation to issue Shares upon exercise of an option is expressly
conditioned upon the completion by the Company of any registration or other
qualification of such shares under any state and/or federal law or rulings and
regulations of any government regulatory body or the making of such investment
representations or other representations and undertakings by the optionee (or
his legal representative, heir or legatee, as the case may be) in order to
comply with the requirements of any exemption from any such registration or
other qualification of such shares which the Company in its sole discretion
shall deem necessary or advisable. The Company may refuse to permit the sale or
other disposition of any shares acquired pursuant to any such representation
until it is satisfied that such sale or other disposition would not be in
contravention of applicable state or federal securities law.


12. Termination, Amendment and Modification


12.1 Subject to the number of Shares authorized for issuance under the Plan as
provided in Section 5.2, the Plan shall continue in effect without limit unless
and until the Board otherwise determines. The termination of the Plan shall not
terminate any outstanding Options that by their terms continue beyond such
termination date. The Committee or the Board at any time or from time to time
may amend this Plan to effect (i) amendments necessary or desirable in order
that this Plan and the Options shall conform to all applicable laws and
regulations, and (ii) any other amendments deemed appropriate. Notwithstanding
the foregoing, solely to the extent required by law, the Committee or the Board
may not effect any amendment that would require the approval of the stockholders
of the Company under applicable law or under any regulation of a principal
national securities exchange or automated quotation system sponsored by the
National Association of Securities Dealers unless such approval is obtained.


12.2 This Plan may be amended or terminated at any time by the stockholders of
the Company.


12.3 Except as otherwise required by law, no termination, amendment or
modification of this Plan may, without the consent of the Participant or the
permitted transferee of his Option, alter or impair the rights and obligations
arising under any then outstanding Option.

 
 

--------------------------------------------------------------------------------

 



13. Use of Proceeds


The proceeds of the sale of Shares subject to Options under the Plan are to be
added to the general funds of the Company and used for its general corporate
purposes as the Board shall determine.


14. General Provisions
 
14.1. Right to Terminate Directorship. This Plan shall not impose any
obligations on the Company to retain any Participant as a director nor shall it
impose any obligation on the part of any Participant to remain as a director of
the Company.


14.2. Trusts, etc. Nothing contained in the Plan and no action taken pursuant to
the Plan (including, without limitation, the grant of any Option thereunder)
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and any Participant or the executor,
administrator or other personal representative or designated beneficiary of such
Participant, or any other persons. If and to the extent that any Participant or
such Participant’s executor, administrator or other personal representative, as
the case may be, acquires a right to receive any payment from the Company
pursuant to the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company.


14.3. Notices. Any notice to the Company required by or in respect of this Plan
will be addressed to the Company at 147 Keystone Drive, Montgomeryville,
Pennsylvania 18936, fax: 215-619-3209, Attention: Chief Financial Officer, or
such other place of business as shall become the Company’s principal executive
offices from time to time. Each Participant shall be responsible for furnishing
the Committee with the current and proper address for the mailing to such
Participant of notices and the delivery to such Participant of agreements,
Shares and payments. Any such notice to the Participant will, if the Company has
received notice that the Participant is then deceased, be given to the
Participant’s personal representative if such representative has previously
informed the Company of his or her status and address (and has provided such
reasonable substantiating information as the Company may request) by written
notice under this Section. Any notice required by or in respect of this Plan
will be deemed to have been duly given when delivered in person or when
dispatched by telecopy and deposited in the United States mail by first class
delivery within one business day following dispatch by telecopy, or, in the case
of notice to the Company, by facsimile as described above, or one business day
after having been dispatched by a nationally recognized overnight courier
service or three business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid. The
Company assumes no responsibility or obligation to deliver any item mailed to
such address that is returned as undeliverable to the addressee and any further
mailings will be suspended until the Participant furnishes the proper address.


14.4. Severability of Provisions. If any provisions of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of the Plan, and the Plan shall be construed and enforced
as if such provisions had not been included.


14.5. Payment to Minors, etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Company and their employees, agents and
representatives with respect thereto.


14.6. Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.


14.7. Costs. The Company shall bear all expenses included in administering this
Plan, including expenses of issuing Common Stock pursuant to any Options
hereunder.


14.8. Controlling Law. The Plan shall be construed and enforced according to the
laws of the State of Delaware, without giving effect to rules governing the
conflict of laws.


14.9. Section 16(b) of the Act. All elections and transactions under the Plan by
persons subject to Section 16 of the Act involving shares of Common Stock are
intended to comply with any applicable condition under Rule 16b-3. To the extent
any provision of the Plan or action by the Committee fails to so comply, it
shall be deemed null and void. The Committee may establish and adopt written
administrative guidelines, designed to facilitate compliance with Section 16(b)
of the Act, as it may deem necessary or proper for the administration and
operation of the Plan and the transaction of business thereunder.

 
 

--------------------------------------------------------------------------------

 

 
14.10 Repricing.  Notwithstanding any other provision of the Plan to the
contrary, upon approval of the stockholders of the Company, the Committee may
provide for, and the Company may implement, a one-time-only option exchange
offer, pursuant to which certain outstanding Options could, at the election of
the Participant holding such Option, be tendered to the Company for cancellation
in exchange for the issuance of new Options under the Plan or the issuance of
new options or other equity awards under another equity plan maintained by the
Company, including the issuance of new stock covering fewer shares with a lower
exercise price.


15. Issuance of Stock Certificates, Legends, Payment of Expenses


15.1. Stock Certificates. Upon any exercise of an Option and payment of the
exercise price as provided in such Option, a certificate or certificates for the
Shares as to which such Option has been exercised shall be issued by the Company
in the name of the person or persons exercising such Option and shall be
delivered to or upon the order of such person or persons.


15.2. Legends. Certificates for Shares issued upon exercise of an Option shall
bear such legend or legends as the Committee, in its sole discretion, determines
to be necessary or appropriate to prevent a violation of, or to perfect an
exemption from, the registration requirements of the Securities Act or to
implement the provisions of any agreements between the Company and the
Participant with respect to such Shares.


15.3. Payment of Expenses. The Company shall pay all issue or transfer taxes
with respect to the issuance or transfer of Shares, as well as all fees and
expenses necessarily incurred by the Company in connection with such issuance or
transfer and with the administration of the Plan.


16. Listing of Shares and Related Matters


If at any time the Board or the Committee shall determine in its sole discretion
that the listing, registration or qualification of the Shares covered by the
Plan upon any national securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the grant of Options or the
award or sale of Shares under the Plan, no Option grant shall be effective and
no Shares will be delivered, as the case may be, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Board.


17. Withholding Taxes


The Company shall have the right to require, prior to the issuance or delivery
of any shares of Common Stock, payment by the Participant of any federal, state
or local taxes required by law to be withheld.


Executed and dated as of the date first written above at Montgomeryville,
Pennsylvania.

       
PHOTOMEDEX, INC.
 
  
 
  
 
  
 
By:  
/s/ Dennis McGrath              
 
Dennis McGrath
 
President and Chief Executive Officer





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------